DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All of the information disclosure statements (IDS) submitted have been acknowledged by
the Examiner and has been taken into consideration.

Summary
Claims 1-20 are rejected.
The drawings are objected to.
The specification is objected to.

Drawings
The drawings are objected to because:
Fig. 9, element 279 recites “from the volatile memory” and par. 144 also recites element 279 having “a volatile memory (165)”. However, element 165 is supposed to be a non-volatile memory. For examination purposes, the memory in these sections will be assumed to be non-volatile.
Fig. 3, par. 73, refers to element 167 as the area reserved for training sensor data which is received from a second cyclic buffer following specifically a training signal. However, fig. 6, par. 113, 116 and 127, refers to element 167 as area B which receives data directly from the .

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Par. 20, Examiner recommends changing “HD map in generate” to “HD map to generate”.
Par, 22, last sentence, recommend changing “to meeting” to “to meet”.
Claim 17 recites “the senor data”. For examination, this is interpreted as “the sensor data”.
Par. 36, line 5, the Examiner recommends changing “vacating” to “vacates”.
Par. 45 recites “Optionally, the data record”. For examination, this is interpreted as “Optionally, the data recorder”.
Par. 65 recites “the HD map (125)”, the HD map is supposed to be element 126.
Par. 94 recites “second cyclic buffer (167)”. The second cyclic buffer is supposed to be element 163. 
Par. 108 recites “cyclic buffers (161 and 163) can be are volatile“. The Examiner recommends removing “are”.
Par. 131 recites “the sensor data stream (161)”. The sensor data stream is supposed to be element 151.
Par. 148, recites “the buffering the new portion”. The Examiner recommends adding “of” between “buffering the”.
Par. 153, the Examiner recommends removing “includes” after “may include”.
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17, line 5 recites “buffering the senor data”. For purposes of examination this is interpreted as “buffering the sensor data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop et al. (US 20180257643) in view of Iwaasa (US 20170148237 found in IDS). From here on, Kroop et al. will be referred to as Kroop.

Regarding claim 1, Kroop teaches,
An autonomous vehicle (par. 28, fig. 1 self-driving vehicle element 100), comprising:
Sensors configured to generate a sensor data stream during operations of the autonomous vehicle on a road (par. 31, the SDV 100 can be equipped with multiple types of sensors 102 which can combine to provide a computerized perception of the space and the physical environment surrounding the SDV);

a non-volatile memory (par. 91, the computer system can further be implemented using any combination of volatile and/or non-volatile memory, such as flash memory…);
a controller configured to receive a training signal and in response, store a first segment of the sensor data stream into the non-volatile memory (par. 41, when an anomaly is detected or determined, the perception/prediction engine can submit a teleassistance inquiry (the signal) to the teleassistance module (the part of the controller that receives the signal). The teleassistance module can treat the inquiry (the signal) based on the type of anomaly to... compile sensor data... encode the sensor data... with the inquiry.),…
	Kroop does not teach, 
a cyclic buffer configured to buffer the sensor data stream; and
a first segment of the sensor data… wherein the first segment is longer than a second segment of the sensor data stream buffered in the cyclic buffer at the time of the training signal.
	Iwaasa does teach,

a first segment of the sensor data… wherein the first segment is longer than a second segment of the sensor data stream buffered in the cyclic buffer at the time of the training signal (par. 198, the data acquisition unit records on the data holding unit the status data relating to the event ID until β seconds elapse (data after event), the status data relating to the event ID for past α seconds (buffered data before event). The combined α and β period is the first segment. The α period alone is the second segment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous vehicle, data recording system and recorded data segment as taught by Kroop to be further include a cyclic buffer in the data recording system and have the stored segment in the non-volatile memory be longer than the segment in the cyclic buffer at the time of the signal. One would be motivated to include a cyclic buffer to buffer sensor data because this allows a specific segment of data associated with a time period to be recorded (Iwaasa, par. 196) and also allows for the oldest data to be overwritten with newer data (Iwaasa, par. 191). One would be motivated to have the stored segment in the non-volatile memory be longer than the segment in the cyclic buffer at the time of the signal because this allows for the data from before, during and after the occurrence of the event to be recorded (Iwaasa, par. 202).

	Regarding claim 2, Kroop in view of Iwaasa teaches all elements of claim 1. 
	Kroop does not teach the first segment includes the second segment.
Iwaasa does teach the first segment includes the second segment (Fig. 13, shows recorded data for a first segment comprising time from -10000 through +10000 milliseconds. The second segment comprises time from -10000 through 0 milliseconds).


Regarding claim 5, Kroop in view of Iwaasa teaches all elements of claims 1 and 2.
Kroop does not teach the controller is configured to retrieve an oldest portion from the cyclic buffer while receiving a portion from the sensor data stream, and buffer the received portion into memory units occupied by the oldest portion.
Iwaasa does teach the controller is configured to retrieve an oldest portion from the cyclic buffer while receiving a portion from the sensor data stream, and buffer the received portion into memory units occupied by the oldest portion (par. 191, when the latest status data acquired by the reception processing unit 121 is recorded on the ring buffer 122, a recording region where the oldest status data is recorded is overwritten with the latest status data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify operations of the cyclic buffer as taught by Kroop to further include overwriting old data in the buffer with newer data as taught by Iwaasa. One would be motivated to do this because this allows the user to record continuous data using limited memory space. The use of cyclic buffers for this operation is well known in the art.

	Regarding claim 7, Kroop in view of Iwaasa teaches all elements of claim 1. Kroop further teaches the sensors include a digital camera, a radar, a lidar, or an ultrasound sonar, or any combination 

Regarding claim 8, Kroop in view of Iwaasa teaches all elements of claim 1 and 7. Kroop further teaches, the advanced driver assistance system includes a map of the road and an artificial neural network (par. 88, the computer system can be utilized as components of a neural network array implementing a machine learning model and utilizing road network maps stored in memory).
Kroop further teaches the advanced driver assistance system is configured to generate the training signal in response to a mismatch between identification of an object in the map of the road and identification of a corresponding object (par. 45, the perception engine 215 can dynamically compare the sensor data with sequential, on-board localization maps of the given region in which the SDV operates. Par. 47, the perception engine can identify a detection anomaly. If the detection anomaly is critical the perception engine can provide a detection inquiry (the signal) to a teleassistance module) via applying the sensor data stream in the artificial neural network (par. 88, last sentence, the perception engine can be implemented using the neural network).  

Regarding claim 17, Kroop teaches a method comprising:
receiving, in a data recorder of an autonomous vehicle, a sensor data stream generated by sensors of the autonomous vehicle during operations of the autonomous vehicle on a road (par. 63, self-driving vehicle utilizing sensor data to navigate an environment… a data processing system comprising a computer stack that includes a combination of one or more processors, FPGAs, and/or memory units);…
receiving, in the data recorder, a trigger signal generated by an advanced driver assistance system of the autonomous vehicle (Par. 47, the perception engine can identify a detection anomaly. If the 
responsive to the trigger signal:
transmitting, from the non-volatile memory to a remote server (par. 93, the memory can execute to identify detection or object anomalies, and transmit teleassistance inquiries to a backend transport system or teleassistance system over the network. Par. 41, compile sensor data... encode the sensor data with the inquiry (this means the data is in the transmitted inquiry)).
	Kroop does not teach,
buffering the senor data stream into a cyclic buffer of the data recorder;
responsive to the trigger signal:
copying a first segment of the sensor data stream from the cyclic buffer into a non-volatile memory of the data recorder 
	storing, a second segment of the sensor data stream into the non-volatile memory, the second segment of the sensor data stream being generated after the trigger signal
	Iwaasa does teach, 
buffering the senor data stream into a cyclic buffer of the data recorder (par. 123, Part of the RAM is utilized as a ring buffer of the data recording ECU 120);
receiving, in the data recorder, a trigger signal generated by an advanced driver assistance system of the autonomous vehicle (par. 181, The data recording ECU 120 includes... an event detection unit 123 and par. 196, the data acquisition unit is notified of the occurrence of the event); and
responsive to the trigger signal:
copying a first segment of the sensor data stream from the cyclic buffer into a non-volatile memory of the data recorder (Par. 196, the data acquisition unit 124A is notified of the 
	storing, a second segment of the sensor data stream into the non-volatile memory, the second segment of the sensor data stream being generated after the trigger signal (par. 198, the data acquisition unit is notified of the occurrence of the event and the event ID from the event detection unit, the data acquisition unit acquires only the status data relating to the event ID from all the status data recorded on the ring buffer until β seconds elapse after the current control period, and records the data on the data holding unit and par. 204 and 208, the subsequent change data generation unit executes data generation processing and data recording).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for recording data from an autonomous vehicle based on a trigger signal and transmitting it to a remote server as taught by Kroop to further include copying data recorded in a cyclic buffer from before the trigger signal into a non-volatile memory and also storing data from after the trigger signal into the non-volatile memory. One would be motivated to include a cyclic buffer to buffer sensor data because this allows a specific segment of past data to be selected and recorded into non-volatile memory (Iwaasa, par. 196). One would be motivated to store sensor data generated after a trigger signal because this allows the system to record data regarding subsequent changes to the system or user after the event (par. 204)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa as applied to claims 1 and 2 above, and further in view of Nix (US 10308181 found in the IDS).
Kroop in view of Iwaasa teaches all elements of claims 1 and 2. Kroop and Iwaasa further teaches copy the second segment from the cyclic buffer to the non-volatile memory (Par. 196, the data 
Kroop in view of Iwaasa does not teach write into the non-volatile memory a third segment that follows the second segment in the sensor data stream without the second segment going through any cyclic buffer.
Nix does teach teach write into the non-volatile memory a third segment that follows the second segment in the sensor data stream without the second segment going through any cyclic buffer (fig. 3, in response to a signal 70, copy second segment from buffer and write third segment following second segment without the buffer 76, 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of recording data from the sensors as taught by Kroop and Iwaasa to further include recording the data segment after the signal without going through a cyclic buffer as taught by Nix. One would be motivated to do this because the separation of pre-event data buffering and post-event data allows the system to run three concurrent execution threads (fig. 3 and col. 4 lines 64-65) 54 (pre-buffering data, col. 5, lines 7-15), 56 (monitoring image processor for event alert, col. 6, lines 20-22) and 58 (updating histograms and counters with real time data, col. 9, lines 27-43). Thread 58 allows the system to record real time data directly to memory without needing to go through a buffer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa as applied to claims 1-2 and 5 above, and further in view of Fujii (US 20140215119).
Kroop in view of Iwaasa teaches all aspects of claims 1-2 and 5.

Fujii does teach the controller is configured to, as a response to the training signal (par. 38, The abnormality detection unit detects an abnormality), write the oldest portion retrieved from the cyclic buffer in parallel with buffering the received portion into the cyclic buffer (par. 40, the main CPU 110 can read data from the ring buffer and then write the read data to the non-volatile memory in parallel to a data write operation to the ring buffer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data transfer into and out of the cyclic buffer as taught by Kroop in view of Iwaasa to further include writing the oldest retrieved portion from the buffer at the same time as buffering new data into the cyclic buffer as taught by Fujii. One would be motivated to do this because if an abnormality occurs, the power supply could be turned off or interrupted. With this configuration, even in case of emergency such as an abnormality etc., while the read control unit reads important data from the ring buffer and then writes the data to the non-volatile memory, the write control unit can write the operation log, state log, etc. of each functional part to the ring buffer in parallel without interruption (Fujii, par. 39-40)

Claims 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa as applied to claims 1, 7-8 and 17 above, and further in view of Breed et al. (US 20050273218). From here on Breed et al. will be referred to as Breed.

Regarding claim 9, Kroop in view of Iwaasa teaches all elements of claims 1 and 7-8. Kroop further teaches after the training signal, the autonomous vehicle is configured to transmit the first 
Kroop and Iwaasa does not teach a remote server that is configured to use the first segment of the sensor data stream in at least updating the map of the road, the artificial neural network, or both the map and the artificial neural network.
Breed does teach a remote server that is configured to use the first segment of the sensor data stream in at least updating the map of the road, the artificial neural network, or both the map and the artificial neural network (par. 727, the signals received from the sensors are input into a pattern recognition training algorithm… as the vehicle manufacturer updates the neural networks, the newer version can be downloaded to particular vehicles… via a cellular network or by satellite).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ADAS and data transmission to a remote server as taught by Kroop and Iwaasa to further include updating the neural network of the ADAS using the transmitted data. One would be motivated to do this because as more and more vehicles are reporting cases that perhaps are also examined by engineers or mechanics, the results can be sent to the subject vehicle or to all similar vehicles and the diagnostic software updated automatically. Thus, all vehicles can have the benefit from information relative to performing the diagnostic function (Breed, par. 649). 

Regarding claim 10, Kroop in view of Iwaasa and Breed teaches all elements of claims 1 and 7-9.
Iwaasa further teaches the advanced driver assistance system is further configured to generate an accident signal in response to detection or prediction of an accident (fig. 6 shows an event 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ADAS and data recorder as taught by Kroop in view of Iwaasa and Breed to further include recording data to a non-volatile memory in response to a signal from the accident detection/prediction system as taught by Iwaasa. One would be motivated to record the accident data to non-volatile memory because this allows the data recording ECU to be read even in the case where the vehicle is damaged by collision with another vehicle (Iwaasa, par. 89). Having data describing the collision situation helps the user to better understand how and why the collision happened and who’s at fault.


Regarding claim 18, Kroop in view of Iwaasa teaches all elements of claims 17. Kroop further teaches,
detecting a mismatch between an object identification provided in a map of the road and an object identification made through applying the first segment of the sensor data stream (par. 45, the perception engine can dynamically compare the sensor data with sequential, on-board localization maps of the given region in which the SDV operates. Par. 47, the perception engine can identify a detection anomaly) in an artificial neural network of the advanced driver assistance system of the autonomous vehicle (par. 88, last sentence, the perception engine can be implemented using the neural network);

Transmitting the sensor data stream from the non-volatile memory to the server (par. 93, the memory can execute to identify detection or object anomalies, and transmit teleassistance inquiries to a backend transport system or teleassistance system over the network and receive a resolution response. Par. 41, compile sensor data... encode the sensor data with the inquiry (this means the data is in the transmitted inquiry)).
	Kroop and Iwaasa does not teach, 
updating, using the first and second segments of the sensor data stream transmitted from the non-volatile memory to the server, the map of the road, the artificial neural network, or both the map and the artificial neural network.
	Breed does teach,
updating, using the first and second segments of the sensor data stream transmitted from the non-volatile memory to the server, the map of the road, the artificial neural network, or both the map and the artificial neural network (par. 727, the signals received from the sensors are input into a pattern recognition training algorithm… as the vehicle manufacturer updates the neural networks, the newer version can be downloaded to particular vehicles… via a cellular network or by satellite).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for data recording and transmission to a remote server based on a mismatch in object identification as taught by Kroop and Iwaasa to further include updating the neural network of the ADAS using the transmitted data. One would be motivated to do this because . 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa and Breed as applied to claims 1 and 7-10 above, and further in view of Gortsas (US 20200175787).
Kroop in view of Iwaasa and Breed teaches all elements of claims 1, and 7-10.
Kroop in view of Iwaasa and Breed do not teach the controller is further configured to, in response to the accident signal, stop buffering data from the sensor data stream into the cyclic buffer.
Gortsas does teach the controller is further configured to, in response to the accident signal, stop buffering data from the sensor data stream into the cyclic buffer (par. 29,  If control unit detects a signal of collision recognition unit that a collision of the vehicle has taken place or a collision of the vehicle with an object in the surroundings is to take place soon, the data stored in memory unit may thus be frozen, whereby subsequent changes and also deletion or overwriting of the data are prevented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ADAS and collision detection system as taught by Kroop in view of Iwaasa and Breed and in further view of Gortsas to further include the control system stopping the buffering of data as taught by Gortsas. One would be motivated to do this because stopping new data from being buffered into the cyclic buffer helps protect against modifications of the data such as deletion, overwriting, or modification (Gortsas, par. 40). 

Claims 12 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa and in further view of Nix.

Regarding claim 12, Kroop teaches,
A data recorder of an autonomous vehicle (par. 34, the sensor systems collectively provide sensor data to a perception/prediction engine of the control system), comprising:
a non-volatile memory (par. 91, the computer system can further be implemented using any combination of volatile and/or non-volatile memory, such as flash memory…);
a communication interface configured to receive a sensor data stream from sensors of the autonomous vehicle (par. 31, the control system can operate within the SDV to receive sensor data from the collection of sensors);…
a controller configured to receive a trigger signal (par. 41, when an anomaly is detected or determined, the perception/prediction engine can submit a teleassistance inquiry (the signal) to the teleassistance module (the controller receiving the signal) and in respons:
copy at least a part of the sensor data into the non- volatile memory (par. 41, The teleassistance module 125 can treat the inquiry 143 based on the type of anomaly to... compile sensor data... encode the sensor data.... with the inquiry.); and…
	Kroop does not teach,
a first cyclic buffer; and…
copy at least a part of the content of the first cyclic buffer into the non- volatile memory; and
store, into the non-volatile memory, a portion of the sensor data stream following the trigger signal without using a second cyclic buffer to buffer the portion.
Iwaasa does teach,

a controller configured to receive a trigger signal and in response (par. 181, The data recording ECU includes... an event detection unit):
copy at least a part of the content of the first cyclic buffer into the non- volatile memory (Par. 196, the data acquisition unit 124A is notified of the occurrence of the event and... all the status data recorded on the ring buffer 122 for past α seconds before the current control period, and records the data on the data holding unit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data recorder and trigger signal as taught by Kroop to further include copying the data from a cyclic buffer based on a trigger signal as taught by Iwaasa. One would be motivated to do this because using a cyclic buffer allows the user to record sensor data from before an event happens and then copy it to non-volatile memory (Iwaasa, par. 196). 
	The combination of Kroop and Iwaasa does not teach,
store, into the non-volatile memory, a portion of the sensor data stream following the trigger signal without using a second cyclic buffer to buffer the portion.
	However, Nix does teach,
store, into the non-volatile memory, a portion of the sensor data stream following the trigger signal without using a second cyclic buffer to buffer the portion (Fig. 10 shows pre-event, event and post-event data stored in non-volatile memory. Fig. 3, shows only pre-event data is buffered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data recorder using a cyclic buffer for pre-trigger data as taught by Kroop and Iwaasa to further include storing post-trigger data without using a cyclic buffer. One would be motivated to do this because the separation of pre-event data buffering and post-event data allows the 

	Regarding claim 13, Kroop in view of Iwaasa and in further view of Nix teaches all aspects of claim 12. Kroop further teaches the trigger signal is a training signal generated by an advanced driver assistance system of the vehicle in response to a fault in object detection, recognition, identification or classification (par. 41, when an anomaly is detected or determined, the perception/prediction engine 140 can submit a teleassistance inquiry. Par. 40, the anomaly can comprise a detection anomaly in which the control system 120 has difficulty detecting objects (e.g., due to an occlusion), an identification or classification anomaly in which the perception/prediction engine 140 has difficulty classifying detected objects, or a fault anomaly corresponding to a diagnostics fault or failure of a component of the SDV).

	Regarding claim 14, Kroop in view of Iwaasa and in further view of Nix teaches all aspects of claims 12 and 13. 
	Kroop does not teach the controller is configured to receive a time window indicator and select the part and the portion according to the time window indicator.
	Iwaasa does teach the controller is configured to receive a time window indicator (par. 187, When occurrence of an event is detected by the event detection unit, the reception processing unit extracts from the data field in the CAN frame the cumulative number of times of startup and time stamp data at the time of occurrence of the event) and select the part and the portion according to the time 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data recorder and training signal based on a detected event as taught by Kroop in view of Iwaasa and in further view of Nix to further include having a time indicator based on the detected event and selecting a portion of the data corresponding to the detected event as taught by Iwaasa. One would be motivated to do this because it allows the data acquisition unit to acquire only the status data relating to the event ID (par. 198). This prevents unrelated data from being recorded.

Claims 4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop  in view of Iwaasa and Nix as applied to claims 1-3 and 12-14 above, and further in view of Talagala et al. (US 20130097369). From here on, Talagala et al. will be referred to as Talagala.

Regarding claim 4, Kroop in view of Iwaasa and Nix teaches all aspects of claims 1-3.
Kroop in view of Iwaasa and Nix do not teach the controller is configured to, as a response to the training signal, copy the second segment to the non-volatile memory in parallel with writing the third segment into the non-volatile memory.
Talagala does teach the controller is configured to, as a response to the training signal (par. 332, The monitor module may be configured to sense triggering events, such as restart condition and par. 344, ensure that the triggered data on the ACM (memory) buffers is committed to the solid-state storage media in the event of a failure or other restart), copy the second segment to the non-volatile memory in parallel with writing the third segment into the non-volatile memory (par. 344, two or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify copying a segment of data from a cyclic buffer and writing another segment following it without going through a cyclic buffer to a non-volatile memory as taught by Kroop in view of Iwaasa and Nix to further include writing the two segments of data in parallel to non-volatile memory as taught by Talagala. One would be motivated to do this because it would allow the system to reduce the hold-up time required to commit data of the ACM (memory) to the solid-state storage media (Talagala, par. 344). This means that the data held will be transferred to the non-volatile memory quicker.

Regarding claim 15, Kroop in view of Iwaasa and Nix teaches all aspects of claim 12-14.
Kroop in view of Iwaasa and Nix do not teach the controller is configured to copy the part and store the portion concurrently.
	Talagala does teach the controller is configured to copy the part and store the portion concurrently (par. 344, two or more write operations may occur simultaneously (e.g., concurrently on separate banks of the solid-state storage media)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify copying a segment of data from a cyclic buffer and writing another segment following it without going through a cyclic buffer to a non-volatile memory as taught by Kroop in view of Iwaasa and Nix to further include writing the two segments of data concurrently to non-volatile memory as taught by Talagala. One would be motivated to do this because it would allow the system to reduce the hold-up time required to commit data of the ACM (memory) to the solid-state 

Regarding claim 16, Kroop in view of Iwaasa and Nix and in further view of Talagala teaches all aspects of claims 12-15. Kroop further teaches the non-volatile memory includes NAND flash memory (par. 91, computer system can further be implemented using any combination of volatile and/or non-volatile memory, such as flash memory and par. 25, flash memory (such as those carried on smartphones, multifunctional devices or tablets) and smartphones typically use NAND flash memory).
Kroop does not teach the cyclic buffer includes volatile memories.
Iwaasa does teach the cyclic buffer includes volatile memories (par. 123, part of the RAM (RAM is typically volatile memory) is utilized as a ring buffer of the data recording ECU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory storage as taught by Kroop in view of Iwaasa and Nix and in further view of Talagala to further include the cyclic buffer using RAM as taught by Iwaasa and a non-volatile memory using NAND flash memory as taught by Kroop. One would be motivated to use volatile RAM as the cyclic buffer because RAM is well known in the art to temporarily read and write data in a computing system without needing a large memory bank and Iwaasa teaches the RAM is used to expand the programs executed by the CPU and temporarily hold data such as the data utilized when the CPU executes the programs (Iwaasa, par. 123). One would be motivated to use NAND flash memory for the non-volatile memory because it is well known in the art to be used with video recorders, cameras and sensors to store and hold data without requiring power which is needed for a vehicle once it turns off or loses power in case of an accident.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa and Breed as applied to claims 17-18 above, and further in view of Talagala.
Kroop in view of Iwaasa and Breed teaches all aspects of claim 17-18. Kroop further teaches,
 generating, by the sensors including a digital camera, a radar, a lidar, or an ultrasound sonar, or any combination thereof, the sensor data stream (par. 31, the SDV 100 can be equipped with multiple types of sensors 102 which can combine to provide a computerized perception of the space and the physical environment surrounding the SDV);…
Kroop in view of Iwaasa and Breed do not teach,
wherein the copying and the storing are performed in parallel.
Talagala does teach, wherein the copying and the storing are performed in parallel (par. 344, two or more write operations may occur simultaneously (e.g., concurrently on separate banks of the solid-state storage media)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using sensors to generate data and then copying a segment of that data from a cyclic buffer and writing another segment following it to a non-volatile memory as taught by Kroop in view of Iwaasa and Breed to further include to further include writing the two segments of data concurrently to non-volatile memory as taught by Talagala. One would be motivated to do this because it would allow the system to reduce the hold-up time required to commit data of the ACM (memory) to the solid-state storage media (Talagala, par. 344). This means that the data held can be transferred to the non-volatile memory quicker. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroop in view of Iwaasa, Breed and Talagala as applied to claims 17-19 above, and further in view of Paley et al. (US 20200089580). From here on, Paley et al. will be referred to as Paley.

detecting or predicting an accident by the advanced driver assistance system (fig. 6 shows an event determination unit that sets a trigger state setting unit and par. 63, examples of the event also include detection of collision between the vehicle and another object); and
in response to a detection or prediction of the accident, copying data from the cyclic buffer into the non-volatile memory (fig. 16 shows a trigger is detected (S1) which causes data from the ring buffer to be copied onto a data holding unit (S4-S5)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for buffering and recording data as taught by Kroop in view of Iwaasa, Breed and Talagala to further include detecting or predicting an accident and copying data from a cyclic buffer to a non-volatile memory as taught by Iwaasa. One would be motivated to record the accident data to non-volatile memory because this allows the data recording ECU to be read even in the case where the vehicle is damaged by collision with another vehicle (Iwaasa, par. 89). Having data describing the collision situation helps the user to better understand how and why the collision happened and who’s at fault.
Iwaasa does not teach in response to a detection or prediction of the accident, copying data from the cyclic buffer into a slot selected round robin from the plurality of slots in the non-volatile memory.
Paley does teach copying data from the cyclic buffer into a slot selected round robin from the plurality of slots in the non-volatile memory (par. 23, one or more log buffers (a log buffer is a ring buffer) managed within the volatile memory can be utilized to temporarily store the transaction information prior to writing the transaction information into the log band of the non-volatile memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify writing data to the non-volatile memory as taught by Kroop in view of Iwaasa, Breed and Talagala to further include the data is written to the non-volatile memory in a round robin fashion as taught by Paley. One would be motivated to do this because it ensures that the context information stored on the non-volatile memory is largely up-to-date and can reliably be rebuilt in the event of a power failure (Paley, par. 33). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foo (US 10423358) teaches transferring data from a cyclic buffer into non-volatile memory in a round-robin fashion.
Tetsuya et al. (JP 2018041259 A) teaches writing data into a buffer in parallel with transferring data out of the buffer to non-volatile memory.
Lakshamanan et al. (US 20180300964) teaches writing data to memory in parallel for efficient use of bandwidth and processor memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN FANG whose telephone number is (571)272-4834.  The examiner can normally be reached on Monday-Friday: 8:00am - 5:00pm EST with every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665